ITEMID: 001-113338
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF MIHALACHE v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Deprivation of property)
JUDGES: Alvina Gyulumyan;Ineta Ziemele;Kristina Pardalos
TEXT: 5. The applicant was born in 1969 and lives in Brasov.
6. At an unspecified date the former owners of the flat that the applicant had bought lodged restitution proceedings concerning nationalised immovable property.
By the final decision of 13 February 2003 the Brasov Court of Appeal rejected the restitution proceedings lodged by the former owners on the ground of lack of active standing and established thus that the applicant was the lawful owner of the flat.
7. At an unknown date the Prosecutor General of Romania lodged a request for supervisory review against the final decision of 13 February 2003 of the Brasov Court of Appeal.
By the final decision of 16 November 2005 the High Court of Cassation and Justice admitted the application for supervisory review lodged by the Prosecutor General, quashed the final decision of 13 February 2003 of the Brasov Court of Appeal and sent the case for re-trial.
Upon re-trial, by a final decision of 21 September 2006 the Brasov Court of Appeal admitted the restitution proceedings of the former owners accepting that they had active standing and establishing that they were the owners of the flat.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
